Hall, Justice.
Defendant husband appeals from a judgment of divorce and permanent alimony in Henry County Superior Court alleging that the court lacked jurisdiction because the plaintiff wife was not a bona fide resident of this state for six months preceding the filing of her application for divorce.
The evidence supports the judgment of the trial court. Cates v. Cates, 225 Ga. 612 (170 SE2d 416); Abou-Issa v. Abou-Issa, 229 Ga. 77 (189 SE2d 443).

Judgment affirmed.


All the Justices concur. Hill, J., not participating.